Motion granted; Dismissed and Memorandum Opinion filed August 9, 2016.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-16-00381-CR

                             TORY STEVENS, Appellant
                                            V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 182nd District Court
                              Harris County, Texas
                          Trial Court Cause No. 1362526

                    MEMORANDUM OPINION


      Appellant appeals a conviction for possession of a controlled substance.
Appellant entered a guilty plea, and in accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant to confinement for 180
days in the Harris County Jail on September 28, 2012. No motion for new trial was
filed. Appellant’s notice of appeal was not filed until May 4, 2016.1

      1
          Appellant previously filed a notice appeal from this same judgment on December 9,
       On July 13, 2016, the State filed a motion to dismiss this appeal, arguing the
notice of appeal is untimely and that appellant has no right to appeal. The motion is
granted.

       A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.

       Moreover, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certification is included in the record on appeal. See Tex. R. App. P. 25.2(d). The
record supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).

       Accordingly, the appeal is ordered dismissed.

                                           PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




2013. On January 23, 2014, this court dismissed the appeal for want of jurisdiction. Stevens v.
State, No. 14-13-01116-CR, 2014 WL 265686 (Houston [14th] 2014, no pet.) (mem. op. not
designated for publication).

                                              2